                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
JUDITH MWELI,                             )
                                          )
            Plaintiff,                    )                    Civil Action No.
                                          )                    19-11041-FDS
            v.                            )
                                          )
CHELSEA JEWISH NURSING HOME,              )
                                          )
            Defendant.                    )
__________________________________________)


                MEMORANDUM AND ORDER ON MOTION TO DISMISS

SAYLOR, J.
       Judith Mweli is proceeding pro se and in forma pauperis. The amended complaint

alleges a claim against defendant Chelsea Jewish Nursing Home (“CJNH”) for employment

discrimination and unlawful termination.

       The original complaint was filed on May 2, 2019. On July 2, 2019, CJNH filed a motion

to dismiss under Fed. R. Civ. P. 12(b)(1) for lack of subject-matter jurisdiction and under Fed. R.

Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted. On August 15,

2019, the Court denied that motion without prejudice and gave plaintiff until September 12,

2019, to file an amended complaint.

       On September 12, 2019, plaintiff filed an amended complaint. The amended complaint

does not assert a claim under any federal statute, or otherwise assert a federal claim, nor does it

assert a basis for diversity jurisdiction. Instead, it alleges a claim for discrimination based on

race, color, and national origin in violation of Mass. Gen. Laws ch. 151B. The amended
complaint therefore fails to identify a basis for subject-matter jurisdiction and this Court must

dismiss the action.

       It is true that the amended complaint does appear to state a cause of action for

discrimination under Mass. Gen. Laws ch. 151B. However, the proper forum in which to file

such an action is the Massachusetts Superior Court, not the federal court.

       Accordingly, the renewed motion to dismiss of defendant Chelsea Jewish Nursing Home

for lack of subject-matter jurisdiction is hereby GRANTED.

So Ordered.


                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: October 15, 2019                               United States District Judge




                                                 2
